Case 7:12-cv-06421-KMK Document 242-2 Filed 05/19/21 Page 1of1

From: Tucci, Allen

Sent: Wednesday, June 19, 2019 12:54:54 PM
To: 'Messam, Rex’; 'alf

Subject: update

ProcessedByWorkshareProtect:

| heard from Ed, late yesterday about the pending wire transfer to Ash’s account. He was told by the sender (Stuart
Krost) that it should be received in TCI, today. Additionally, today Ed told me that he will be funding a new account in
the US for Top Knot, Inc. USA, a company that is wholly-owned by Dawn Bronson, with proceeds from a line of credit
that was extended to Ed’s company (Top Knot Limited (Nevis)). | have provided Dawn with all documents necessary to
open the US-based account for Top Knot, today. These funds will be used to pay deposits and land purchases. | will
keep you both posted as | hear more.

Allen C. Tucci

1650 Market Street | One Liberty Place, Suite 1800 | Philadelphia, PA 19103-7395

Direct 215.864.6352 | Fax 215.789.7622

tuccia@whiteandwilliams.com | whiteandwilliams.com

Confidentiality Notice: This e-mail message and any documents accompanying this e-mail transmission contain
information from the law firm of White and Williams LLP which is privileged and confidential attorney-client
communication and/or work product of counsel. If you are not the intended recipient, you are hereby notified that any
disclosure, copying, distribution and/or the taking of or refraining from taking of any action in reliance on the contents
of this e-mail information is strictly prohibited and may result in legal action being instituted against you. Please reply to
the sender advising of the error in transmission and delete the message and any accompanying documents from your
system immediately. Thank you.

 

CONFIDENTIAL WWBR2_002092
